Case 2:20-cv-00393-JES-MRM Document 1 Filed 05/29/20 Page 1 of 10 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

MARCELO KALIL,

           Plaintiff,

v.                                         CASE NO:

WALMART STORES EAST, LP,


        Defendant.
                                      /

                        DEFENDANT’S NOTICE OF REMOVAL

      Defendant, WALMART STORES EAST, LP, (hereinafter “Walmart”), by and

through their undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and

1446(b)(3), and Rule 81(c) of the Federal Rules of Civil Procedure, removes to this

Court the action filed in the 20th Judicial Circuit Court in and for Lee County,

Florida, Case No. 2020-CA-289, with full reservation of rights, exceptions and

defenses, and in support thereof states:

                                I.    BACKGROUND

      1.       On or about January 16, 2020, Plaintiff commenced this action by filing

a Complaint against Wal-Mart Stores East, LP, in the 20th Judicial Circuit Court in

and for Lee County, Florida. See Pl.’s Compl. attached as Ex. “A.” The Complaint was

served on Wal-Mart Stores East LP, on January 21, 2020.

      2.       Plaintiff MARCELO KALIL, alleges a claim for negligence against

Walmart as a result of injuries he allegedly sustained on December 27, 2018 when he




                                      Page 1 of 10
Case 2:20-cv-00393-JES-MRM Document 1 Filed 05/29/20 Page 2 of 10 PageID 2




slipped and fell at the Walmart store located at 14821 6 Mile Cypress Parkway in

Fort Myers, Florida 33912.

      3.     Specifically, the Plaintiff alleges Walmart failed to maintain the

“customer service area, thus creating a hazardous condition to members of the public

utilizing said customer service area…” See Ex. “A” at ¶ 7.

      4.     Plaintiffs’ Complaint is removable based on diversity of citizenship of

the parties, and because the claimed amount in controversy is in excess of $75,000.00

exclusive of interest, attorney’s fees, and costs.

      5.     Walmart attaches hereto and makes a part of this notice a copy of the

process, pleadings, and other papers filed in the 20th Judicial Circuit of the State of

Florida in and for Lee County together with a docket sheet from the Clerk of the

Court. See attached as Composite Ex. “B.”

      6.     Walmart reserves the right to raise all defenses and objections in this

action after the action is removed to this Court.

                            II.    REMOVAL IS TIMELY

      7.     In accordance with 28 U.S.C. § 1446(c), Walmart files this Notice of

Removal within thirty (30) days of the date that it received Plaintiff’s Response to

Defendant’s Request for Admissions. Plaintiff’s Response to Defendant’s Request for

Admissions is the first “other paper” received after the filing of this action, from which

it could be ascertained that the case is one which was removable. The thirty (30) day

period commenced on April 30, 2020, when Plaintiff served Walmart with the

Plaintiff’s Response to Defendant’s Request for Admissions.




                                       Page 2 of 10
Case 2:20-cv-00393-JES-MRM Document 1 Filed 05/29/20 Page 3 of 10 PageID 3




      8.      Venue exists in the United States District Court for the Middle District

of Florida, because the 20th Judicial District in and for Lee County, where Plaintiff

filed his state court Complaint against Walmart, is located within the Middle District

of Florida.

     III.     THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

      9.      Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs, and is between – citizens of

different States.” This action satisfies the complete diversity of citizenship

requirement of 28 USC § 1332(a)(1).

      10.     Walmart Stores East, LP, was at the time of the alleged incident, and is

currently, a Delaware limited partnership.

      11.     WSE Management, LLC is the general partner and WSE Investments,

LLC, is the limited partner of Walmart. WSE Management, LLC and WSE

Investments, LLC were at the time of filing the Complaint, and still are Delaware

limited liability companies.

      12.     The sole member of WSE Management, LLC and the sole member of

WSE Investments, LLC is, and was at the time of the filing of the Complaint, Wal-

Mart Stores, East, LLC, an Arkansas Limited Liability Company.

      13.     The sole member of Walmart Stores East, LLC, is and was at the time

of filing the Complaint, Wal-Mart Stores, Inc.




                                      Page 3 of 10
Case 2:20-cv-00393-JES-MRM Document 1 Filed 05/29/20 Page 4 of 10 PageID 4




      14.     Wal-Mart Stores, Inc. is a Delaware corporation that is a publically

traded company on the New York Stock Exchange and traded under the symbol

WMT. The principal place of business for Wal-Mart Stores, Inc. is Bentonville,

Arkansas. No publically traded entity owns more than 10% of the company.

      15.     The principal place of business for all of the above entities (Walmart

Stores East, L.P., WSE Management, LLC, WSE Investments, LLC, Wal-Mart Stores

East, LLC, and Wal-Mart Stores, Inc.) is and was at the time of the filing of the

Complaint, Bentonville, Arkansas.

      16.     Hence, Defendant, Wal-Mart Stores East, LP is a citizen of both

Delaware and Arkansas, and is not a citizen of Florida.

      17.     Plaintiff is a citizen of the State of Florida residing in Miami-Dade

County, Florida. Plaintiff is a not a citizen of Delaware or Arkansas.

      18.     In his sworn Answers to Interrogatories, Plaintiff identifies his true

fixed permanent home as Doral, Florida 33166. See Plaintiff’s Amended Answers to

Defendant’s Interrogatories attached hereto as Ex. “C”.

      19.     The 11th Circuit has held “citizenship is equivalent to ‘domicile’ for

purposes of diversity jurisdiction.” McCormick v. Aderhold, 293 F.3d 1254, 1257 (11th

Cir. 2002).   Further, “[A] person’s domicile is the place of his true, fixed, and

permanent home and principal establishment, and to which he has the intention of

returning whenever he is absent therefrom.” Sunseri v. Macro Cellular, 412 F. 3d

1247, 1249 (11th Cir. 2005).




                                     Page 4 of 10
Case 2:20-cv-00393-JES-MRM Document 1 Filed 05/29/20 Page 5 of 10 PageID 5




      20.     Plaintiff’s domicile in Miami-Dade County, Florida is equivalent to his

citizenship for purposes of establishing diversity. McCormick at 1257.

      21.     Because there exists complete diversity between Plaintiff and Walmart

who are citizens of different states, and because the claimed amount in controversy

exceeds $75,000.00 exclusive of interest, fees, and costs, this action is removable

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

                       IV.    AMOUNT IN CONTROVERSY

        22.   The claimed amount in controversy exceeds $75,000.00, exclusive of

attorney’s fees, costs and interest.

        23. Although Plaintiff’s Complaint alleges simply that the negligence action

exceeds the State of Florida circuit court jurisdictional minimum – “damages that

exceeds the sum of THIRTY THOUSAND DOLLARS ($30,000.00)” (Ex. A, ¶1) – a

review of the full Complaint, Plaintiff’s Response to Defendant’s Request for

Admissions, and medical records received to date indicate that the claimed amount

in controversy exceeds $75,000.

        24. Plaintiff alleges in his Complaint that as a direct and proximate result

of the negligence of Walmart, Plaintiff MARCELO KALIL suffered “bodily injury in

and about his body and extremities, resulting in pain and suffering, disability,

disfigurement, permanent and significant scarring, mental anguish, loss of the

capacity for the enjoyment of life, expense of hospitalization, medical and nursing

care and treatment, loss of earning, loss of the ability to earn money, and aggravation




                                       Page 5 of 10
Case 2:20-cv-00393-JES-MRM Document 1 Filed 05/29/20 Page 6 of 10 PageID 6




of previously existing condition. The losses are either permanent or continuing and

Plaintiff will suffer the losses in the future.” Ex. “A,” ¶9.

        25. On April 30, 2020, Plaintiff served his response to Defendant’s Request

for Admissions, wherein he admits that he is seeking damages in excess of

$75,000.00. See copy of Plaintiff’s Response to Defendant’s Request for Admissions

attached as Ex. “D”.

        26. According to Plaintiff’s medical records received to date, Plaintiff has

incurred a torn Achilles tendon with a severe detraction which resulted in a right foot

irrigation and debridement with application of right xenograft resulting in medical

expenses in the amount of $96,417.17.

        27. Although Plaintiff’s Complaint does not specify an amount in

controversy other than the state court $30,000.00 jurisdictional minimum, Plaintiff’s

Response to Request for Admissions as well as a review of Plaintiff’s medical records

and alleged injuries indicates that Plaintiff’s claimed damages exceed the

jurisdictional minimum in this Court of $75,000.00. See Jennings v. Powermatic, No.

3:14-CV-250-J-32JRK, 2014 WL 2003116, at *2 (M.D. Fla. May 15, 2014), (Plaintiff’s

Response to Request for Admissions is competent evidence of the amount in

controversy).

        28. Where, as here, a plaintiff makes “an unspecified demand for damages

in state court, a removing defendant must prove by a preponderance of the evidence

that the amount in controversy more likely than not exceeds the … jurisdictional

requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.




                                       Page 6 of 10
Case 2:20-cv-00393-JES-MRM Document 1 Filed 05/29/20 Page 7 of 10 PageID 7




1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th

Cir. 2000).

        29. “In the Eleventh Circuit, a district court may consider the complaint and

any later received paper from the plaintiff as well as the notice of removal and

accompanying documents when deciding upon a motion to remand.” Katz v. J.C.

Penney Corp., Inc., 2009 WL 1532129, *4 (S.D. Fla. June 1, 2009) (citing Lowery v.

Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a

district court may consider evidence outside of the removal petition if the facts therein

existed at the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316,

1320 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949

(11th Cir. 2000).

        30. Based upon the allegations in the Complaint, Plaintiff’s alleged injuries,

Plaintiff’s Response to Request for Admissions, and asserted medical bills, the

amount in controversy exceeds the requisite $75,000.00. The medical bills alone

exceed $96,417.17. This does not take into account Plaintiff’s alleged future

compensatory damages, nor Plaintiff’s past and future non-compensatory damages -

- “bodily injury in and about his body and extremities, resulting in pain and suffering,

disability, disfigurement, permanent and significant scarring, mental anguish, loss

of the capacity for the enjoyment of life, expense of hospitalization, medical and

nursing care and treatment, loss of earning, loss of the ability to earn money, and

aggravation of previously existing condition. The losses are either permanent or

continuing and Plaintiff will suffer the losses in the future.” Ex. “A,” ¶9.




                                      Page 7 of 10
Case 2:20-cv-00393-JES-MRM Document 1 Filed 05/29/20 Page 8 of 10 PageID 8




        31. Thus, considering all of the information, the matter exceeds the $75,000

amount-in-controversy requirement. Roe v. Michelin N. Am., Inc., 613 F.3d 1058,

1062 (11th Cir. 2010) (“[C]ourts may use their judicial experience and common sense

in determining whether the case stated in a complaint meets federal jurisdictional

requirements.”). “Although separately the allegations in the Complaint, the medical

information, and Plaintiff’s discovery responses would not prove by a preponderance

of the evidence that more than $75,000, is in controversy, together they suffice.”

Stephenson v. Amica Mutual Insurance Company, 2014 WL 4162781 (M.D. Fla. Aug.

21, 2014).

        32. Notwithstanding, in Jennings v. Powermatic, No. 3:14-CV-250-J-32JRK,

2014 WL 2003116, at *2 (M.D. Fla. May 15, 2014), the court determined the defendant

established its burden of proving the amount in controversy exceeded $75,000.00

where the plaintiff’s response to the defendant’s request for admissions admitted the

plaintiff was seeking damages in excess of $75,000. Id.      Further, the plaintiff’s

response to request for admissions alone met the definition of an “other paper” under

§ 1446(c)(3)(A). Id. at *3. Thus, the court found the defendant established complete

diversity and that the defendant established that the amount in controversy exceeds

the minimum jurisdictional requirement; therefore, the court denied the plaintiff’s

motion to remand. Id. at *5.

        33. Additionally, the court concluded that an affirmative response to a

request for admission may establish the amount in controversy. See, e.g., Diaz v. Big

Lots Stores, Inc., Case No. 5:10–cv–319, 2010 WL 6793850 (M.D. Fla. Nov. 5, 2010).




                                    Page 8 of 10
Case 2:20-cv-00393-JES-MRM Document 1 Filed 05/29/20 Page 9 of 10 PageID 9




The removing defendant properly established the amount in controversy by showing

an admission from the plaintiff admitting the damages exceeded the jurisdictional

amount. Id. at *3. Here, Plaintiff’s alleged damages as admitted in his Response to

the Defendant’s Request for Admission alone exceed the jurisdictional minimum of

this court, and thus Walmart has established its burden of proving the amount in

controversy exceeds $75,000.00.

                                V.    CONCLUSION

      Because there exists complete diversity between Plaintiff and Walmart who

are citizens of different states, and because the amount in controversy exceeds

$75,000.00 exclusive of interest, fees, and costs, this action is removable pursuant to

28 U.S.C. §§ 1332, 1441 and 1446. Upon filing of this Notice of Removal, Walmart

will promptly give written notice to Plaintiff, through his attorneys of record, and the

Clerk of the Circuit Court for the 20th Judicial Circuit in and for Lee County, Florida.

      WHEREFORE, Defendant, WALMART STORES EAST, LP, respectfully

requests the Notice of Removal be accepted as good and sufficient as required by law,

and that the aforesaid action, Case No. 2020-CA-289, on the docket of the Court for

the 20th Judicial Circuit in and for Lee County, Florida, be removed from that Court

to the United States District Court for the Middle District of Florida, and that this

Court assume full and complete jurisdiction thereof and issue all necessary orders

and grant all general equitable relief to which Walmart is entitled.


                                            Respectfully submitted,

                                            /s/Amanda J. Sharkey Ross
                                            Amanda J. Sharkey Ross


                                      Page 9 of 10
Case 2:20-cv-00393-JES-MRM Document 1 Filed 05/29/20 Page 10 of 10 PageID 10




                                             Madison P. Allen

       HEREBY CERTIFY that on May 29, 2020 I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following:

F. Scott Pauzar, Esquire
Morgan & Morgan
Post Office Box 9504
Fort Myers, Florida 33906
Telephone: 239.433.6880
spauzar@forthepeople.com
azurawsky@forthepeople.com
Attorneys for Plaintiff

                                            /s/ Amanda J. Sharkey Ross
                                            AMANDA J. SHARKEY ROSS
                                            Florida Bar No. 598666
                                            MADISON P. ALLEN
                                            Florida Bar No. 1011247
                                            Post Office Box 280
                                            Fort Myers, Florida 33902-0280
                                            Telephone: 239.344.1263
                                            Fax: 239.344.1539
                                            Attorneys for Defendant
                                            Amanda.ross@henlaw.com
                                            tracey.salerno@henlaw.com
                                            madison.allen@henlaw.com
                                            susan.peters@henlaw.com




                                      Page 10 of 10
